After one mistrial, appellant was convicted upon the second count of an information charging the felony of manufacturing moonshine or corn whiskey, as defined by Section 21, Laws 1923, page 242. The jury assessed his punishment at imprisonment in the county jail for four months and a fine of $500. He was thereafter granted an appeal from the judgment entered upon the verdict.
A very brief statement of facts will suffice. The scene of the alleged crime was the vicinity of Miami Station in Carroll County. The time was October 2, 1925. One William Lawson testified that he was "deputized" by the sheriff to go to a ravine about a mile from Miami Station, where it was suspected a still was being operated. Going a roundabout way, Lawson stealthily approached the designated spot and, from a concealed vantage point about thirty yards away and at the hour of about ten or eleven in the forenoon, saw a still in operation, with appellant tending it and doing something with some barrels near by. Appellant's team and wagon were tied to a tree close to the still. Lawson had known appellant since childhood and positively identified him.
Lawson slipped quietly away and immediately notified the sheriff, who, with his deputy and accompanied by Lawson, went to the still the same afternoon and found it set up and yet warm, although appellant was not then present. The fire had been removed. A half-gallon jar of corn whiskey and eleven barrels of mash were found. Wagon tracks from the spot where Lawson claimed to have seen appellant's team hitched were followed to appellant's barn lot. There was evidence that straw had been taken from a straw stack there. Straw was scattered along the wagon tracks. This straw had been used to cover the mash barrels. *Page 296 
Appellant was arrested several days later. He did not take the stand in his own behalf. His wife and other witnesses gave testimony tending to show that appellant was away from his farm all day on October 22nd. If their testimony was true, appellant was not at the still at the time Lawson said he was there. A negro named Joe Smith testified that, during the whole day of October 22nd, he used the only team which appellant owned. He was working the team on his place that day two and a half miles from where appellant lived. On the other hand, a witness for the State testified in rebuttal that he saw appellant's team near appellant's place on the afternoon of October 22nd.
Appellant has not favored us with a brief. One of the assignments in his motion for new trial is that the evidence was insufficient to sustain the verdict. The facts which we have stated demonstrate that this assignment is withoutSufficient  merit. According to the State's evidence, Lawson sawEvidence.   appellant firing the still. The sheriff found it deserted, but still warm. The appellant's team was tied to a tree at the still and the wagon tracks were traced to his barn lot. The testimony tended to show that the liquor found there, and evidently the product of the still, was corn whiskey. The jury might have accepted appellant's alibi and acquitted him. It evidently did not believe his witnesses. Appellant is concluded by the verdict of the jury upon the facts.
The second count of the information properly charges an offense under Section 21, Laws 1923, page 242. [State v. Gatlin, 267 S.W. 797.] The complaint that the information charged twoElection.  separate and distinct felonies was not open to appellant at the last trial. An election by the State to try upon the second count was made at the close of the testimony on the first trial. Therefore, at the second trial, only the second count of the information was before the jury.
The second, third and ninth assignments in the motion for new trial, relating to alleged improper admission and exclusion of evidence and to the giving of instructions one to five, inclusive, are too general to comply with SectionAssignments.  4079, Laws 1925, page 198. [State v. Standifer,  289 S.W. 856.] They are not properly before this court for consideration.
Assignment one in the motion for a new trial is more definite. It complains of the refusal of the trial court to permit appellant to show the number and ages of his children. Even if appellant had the right to make this proof, which itExcluded   is unnecessary to consider, he could not possibly haveEvidence.  been prejudiced by the particular ruling complained of. His wife, by whom he sought to make the proof, had already testified that she and appellant had *Page 297 
several small children of school age and a baby who was taken to school by the other children on the very day that the still was raided. In addition to this, appellant merely excepted to the ruling of the court sustaining the objection to his question and made no offer of proof. The assignment is without substantial merit.
Assignment six, that Instruction 1 "assumes that there are true facts in the evidence," is without merit, as appears by the instruction itself. The instruction clearly and properly left it to the jury to ascertain "what are the true facts herein," that is to say, the court told the jury that it was its province to ascertain what witnesses told the truth. Surely the court did not err in suggesting that some of the witnesses on one side or the other might have told the truth. The criticism is too trivial to deserve even as much notice as we have given it.
The giving of Instruction 12 is specifically assigned as error, on the ground that it constituted a rebuke to the jury for not reaching a verdict. The record shows that the jury came into court and informed the court that it had agreed uponPunishment.  the guilt of defendant, but was unable to agree upon the punishment, and asked for further instructions. Thereupon, the court gave Instruction 12, which reads as follows:
"You are instructed that if you find defendant guilty as charged in the second count of the information, but are unable to agree upon the punishment, you may return a verdict so stating, and if you return such verdict, it may be in the following form:
"`We, the jury, find the defendant guilty as charged in the second count of the information, and we further state that we are unable to agree upon the punishment to be assessed against the defendant.'"
Appellant then presented the following instruction and asked that it be given, to-wit:
"You are further instructed that if all the jurors agree that the defendant is guilty as charged, but cannot agree upon the punishment to be assessed, then any juror or jurors who may believe that the court might assume a greater punishment against the defendant then such juror or jurors should not agree to a verdict finding defendant guilty."
This was marked Instruction F and was refused by the court. Counsel then stated what he wanted to say to the jury, which was along the general lines of refused Instruction F. It is not entirely clear that counsel's remarks were in the hearing of the jury, but apparently they were. The verdict of the jury, returned shortly thereafter, did in fact assess the punishment and that duty therefore was not left to the court after all. *Page 298 
Even if the action of the court in giving Instruction 12 had been erroneous, the assessment of the punishment by the jury cured the error. However, the court did not err in giving Instruction 12 under the circumstances. [See State v. Hubbs,294 Mo. 224, l.c. 231; State v. Levan, 306 Mo. 507, l.c. 516.] The giving of said instruction cannot be regarded as a rebuke to the jury or as putting pressure on the jury to return any particular verdict.
Appellant was not entitled to Instruction F. Under Section 4048, Laws 1925, page 197, all the jury is entitled to know, if it is proper to advise the jury upon the subject at all, is that, if it can agree upon guilt, but not upon punishment, it may return a verdict to that effect. It is no business of the jury what punishment the court may assess upon such verdict.
Specific assignments of error are made respecting the refusal of appellant's requested Instructions A, B, C, D and E. Instruction A was a demurrer to the evidence,Refused        which we have already held to have been properlyInstructions.  overruled. Instruction B and C dealt with the subject of alibi. They were sufficiently covered by Instruction 5 given by the court.
Refused Instruction D was as follows: "You are further instructed that although you may believe from the evidence that the defendant was present at the time and place when and where the alleged offense is charged to have been committed, and that he had knowledge of and knew that said offense was being committed (if it was committed), yet you must find the defendant not guilty if you believe from the evidence that he did not commit the offense." The instruction was properly refused because there was no evidence upon which to base it. According to witness Lawson, appellant was operating the still. There was no other testimony tending to show his presence at or knowledge of the existence of the still.
Refused Instruction E was sufficiently covered by given Instruction 4 and was therefore properly refused.
Assignment twelve in the motion for new trial assails the verdict. It merely found defendant "guilty" and did not refer to the charge in the information. However, it was sufficient in this case because there are no lower grades of the offense charged and the evidence tended to show guilt of that offense or none. The criticism that the verdict was improperly signed, orVerdict.  signed too much, is utterly frivolous. It was signed "John Veach, Foreman." Merely quoting the form of the signature serves as a complete answer to the contention.
We find no error in the record and the judgment is affirmed. All concur. *Page 299